Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I claims 1-7 in the reply filed on 12/14/20 is acknowledged.  Upon further consideration, the restriction requirement has been withdrawn. Claims 1-10 have been considered. 

Claim Objections
Claims 7, 9 & 10 are objected to because of the following informalities:  Claims 7, 9 & 10 disclose “each of the least two connecting components” Examiner interprets claims 7, 9 & 10 to disclose “each of the least at two connecting components”   Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations of claim 8 "a case having an inner cavity and a plurality of battery modules disposed in the inner cavity” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 4 & 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 2016/0036103).

With respect to claim 1, Yamamoto et al. discloses a battery module [Figure 12], comprising: a battery unit array structure comprising a plurality of battery units 1 stacked along a 5length direction L [Figure 12; 0131], wherein the battery unit array structure comprises two opposite end portions along the length direction L and two opposite side portions along a width direction W [Figure 12]; and 
at least two peripheral portions 303 (connecting components) spaced apart from each other [Figure 21; Figure 22; Figure 23; 0180], each of the at least two connecting components 303 comprising an extending portion 304 (first holding portion) [0184; Figure 21; Figure 22; Figure 23] and a projecting portion 305 (second holding portion) [0180-0184; Figure 21; Figure 22; Figure 23],
 10wherein in each of the at least two connecting components 303, the first holding portion 304 is located at one of the two end portions of the battery unit array structure along the length direction L [Figures 21-24; Figure 12; Figures 13-14], and connected to a part of the one of the two end portions [Figure 12], and


With respect to claim 2, Yamamoto et al. discloses wherein each of the at least two connecting components 303 comprises a first holding plate 304 and a second holding plate 305 perpendicular to the first holding plate 304, 20the first holding plate 304 is the first holding portion 304, and the second holding plate 305 is the second holding portion 305, and
 the first holding plate 304 comprises a smaller area than the end portions, and the second holding plate 305 comprises a smaller area than the side portions.  [Figures 21—24]

With respect to claim 4, Yamamoto et al. discloses further comprising at least two corner sides of two spacers 2B (insulating 15components) [0059; Figure 2; Figures 23-24], wherein each of the at least two corner sides of two spacers 2B (insulating 15components) is disposed between one of the at least two connecting components 303 and the battery unit array structure. [Figure 2; Figure 12; Figure 23; Figure 24; Figure 25]


    PNG
    media_image1.png
    784
    326
    media_image1.png
    Greyscale


With respect to claim 5, Yamamoto et al. discloses wherein each of the at least two insulating 5components 2B comprises a first insulating plate and a second insulating plate, the first insulating plate covers at least the first holding plate 304, and the second insulating plate covers at least the second holding plate 305.  [0188; Figure 24; 0199-0205]

    PNG
    media_image2.png
    777
    520
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2016/0036103) as applied to claim 2 above, in further view of Okada (US 2008/0280194)

25 With respect to claim 3, Yamamoto et al. discloses further comprising at least one connecting member 31 (bundling belt) surrounding the battery unit array structure and the at least two connecting components 303, wherein each of the at least two connecting components 303 is provided with a groove 300b, and along a height direction H, a part of the at least one bundling belt 31 is engaged with the groove 300b.  [0140; Figure 12; Figure 2; 0140-0145]

Yamamoto et al. does not disclose a part of the at least one bundling belt is disposed in the groove



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least two connecting components of Yamamoto et al. to include a groove along a height direction H, wherein a part of at least one bundling belt is disposed in the groove, as disclosed in Okada, in order to allow for the bundling belt to be connected to the connecting components in a secure manner without causing potential displacement and to simplify manufacturing. [0024; 0069]

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2016/0036103) as applied to claim 5 above, in further view of Nishimura et al.  (US 2016/0036101)

With respect to claim 6, Yamamoto et al. discloses wherein each of the at least two insulating 10components 2B further comprises a restricting portion 21B (third insulating plate) and a restricting portion 21B (fourth insulating plate) [0068; Figure 3; 0079], 



Nishimura et al. discloses a battery module, comprising: a battery unit array structure comprising a plurality of battery units stacked along a 5length direction L [Figure 1; Figure 4; Figure 5], wherein the battery unit array structure comprises two opposite end portions along the length direction L and two opposite side portions along a width direction W [Figure 1; Figure 4; Figure 5]; and third and fourth ends of end plates 30 (at least two connecting components) spaced apart from each other. [Figure 4; 0241-0242] further comprising a spacer 2B comprising a third end arranged at the position corresponding to one second wall 100d  of the energy storage device 1 and a left side base surface 20B facing first wall 100c of the energy storage device [0083-0085; Figure 5] and a fourth end disposed on a side opposite to  the third end and arranged at the position corresponding to the other second wall 100d of the energy storage device 1 and a right side base surface 20B facing first wall 100c of the energy storage device [0083-0085; Figure 5] (at least two insulating 15components) [Figure 5; Figure 10], 



wherein each of the at least two insulating 10components further comprises a restricting portions 210B/21B/211B/21B (third insulating plate) and restricting portions 213B/21B/212B/21B (fourth insulating plate), the third insulating plate 210B/21B/211B/21B is connected to a top of the first insulating plate and a top of the second insulating plate, and the third insulating plate 210B/21B/211B/21B abuts against the lid plate 101 of the energy storage device (a top of the battery unit array structure), and the fourth insulating plate 213B/21B/212B/21B is connected to a bottom of the first insulating plate and a 15bottom of the second insulating plate, and the fourth insulating plate 213B/21B/212B/21B abuts against a closing portion 100a of the energy storage device  (bottom of the battery unit array structure).   [0101-0107]

 et al., in order to suppress an increase in temperature of end batteries and allow for more efficient cooling. [0012; 0033-0045]

    PNG
    media_image3.png
    601
    645
    media_image3.png
    Greyscale


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2016/0036103) as applied to claim 1 above, in further view of Kim et al. (US 2011/0135992)

With respect to claim 7, Yamamoto et al. does not disclose wherein each of the at least two connecting components further comprises a first connecting portion, and the first connecting portion is 20configured to be connected to an adjacent battery module.  

Kim et al. discloses a battery module 100, comprising: a battery unit array structure 15 [0038; Figure 2] comprising a plurality of battery units 10 stacked along a 5length direction L, [Figure 1; Figure 2] wherein the battery unit array structure 15 comprises two opposite end portions along the length direction L and two opposite side portions along a width direction W; [Figure 1; Figure 2] and a left side of base plate 51/ flange 54 and a right side of base plate 51/flange 54 (at least two connecting components)  spaced apart from each other [Figure 2; Figure 1; 0041-0042], wherein each of the least two connecting components further comprises coupling holes (a first connecting portion), and the first connecting portion is 20configured to be connected to an adjacent battery module.  [Figure 3; Figure 4; 0049-0051]


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least two connecting components of Yamamoto et al. to comprise a first connecting portion 20configured to be connected to an adjacent battery module, as disclosed in Kim et al., in order to allow for a more compact reduced size battery pack that may be efficiently mounted in a limited space thereby increasing space efficiency while simplifying assembly. [0053-0058]. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2016/0036103) as applied to claim 1 above, in further view of Okada ‘816  (US 2010/0000816). 

With respect to claim 8, Yamamoto et al. discloses a battery module [Figure 12], comprising: a battery unit array structure comprising a plurality of battery units 1 stacked along a 5length direction L [Figure 12; 0131], wherein the battery unit array structure comprises two opposite end portions along the length direction L and two opposite side portions along a width direction W [Figure 12]; and at least two peripheral portions 303 (connecting components) spaced apart from each other [Figure 21; Figure 22; Figure 23; 0180], each of the at least two connecting components 303 comprising an extending portion 304 (first holding portion) [0184; Figure 21; Figure 22; Figure 23] and a projecting portion 305 (second holding portion) [0180-0184; Figure 21; Figure 22; Figure 23], 10wherein in each of the at least two connecting components 303, the first holding portion 304 is located at one of the two end portions of the battery unit array structure along the length direction L [Figures 21-24; Figure 12; Figures 13-14], and connected to a part of the one of the two end portions [Figure 12], and in each of the at least two connecting components 303, the second holding portion 305 is located at one of the two side portions of the battery unit array structure along the width direction W, 15and connected to a part of the one of the two side portions.  [Figures 21-24; Figure 12; Figures 13-14]


Okada ‘816 discloses a battery pack, comprising: a case 9 having an inner cavity 6; and a plurality of battery modules 3 disposed in the inner cavity 6 [0020-0035; Figure 3] wherein each of the plurality of battery modules is a battery module, comprising: a battery unit array structure comprising a plurality of battery units stacked along a 5length direction L, wherein the battery unit array structure comprises two opposite end portions along the length direction L and two opposite side portions along a width direction W; [Figure 6]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery module of Yamamoto et al. to be incorporated into a battery pack comprising a case having an inner cavity with a plurality of battery modules, as disclosed in Okada ‘816, in order to allow for use in different systems such as a car, while avoiding local concentration of the load on the battery blocks and allow for support without inducing stress, while allowing for battery blocks to be efficiently cooled. [0021-0022]

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2016/0036103) in view of Okada ‘816  (US 2010/0000816) as applied to claim 8 above, in further view of Kim et al. (US 2011/0135992)

With respect to claim 9, Yamamoto et al. does not disclose wherein each of the least two connecting components comprises a first connecting portion, and the first connecting portion comprises a 30first connecting plate and/or a second connecting plate, 16along the length direction L, two adjacent battery modules of the plurality of battery modules are fixedly connected by the first connecting plate, and/ or along the width direction W, two adjacent battery modules of the plurality of battery modules are fixedly connected by the second connecting plate.  

Kim et al. discloses a battery pack comprising a plurality of battery modules 100 [Figure 4] wherein each of the plurality of battery modules is a battery module 100, comprising: a battery unit array structure 15 [0038; Figure 2] comprising a plurality of battery units 10 stacked along a 5length direction L, [Figure 1; Figure 2] wherein the battery unit array structure 15 comprises two opposite end portions along the length direction L and two opposite side portions along a width direction W; [Figure 1; Figure 2] and a left side of base plate 51/ flange 54 and a right side of base plate 51/flange 54 (at least two connecting components)  spaced apart from each other [Figure 2; Figure 1; 0041-0042], wherein each of the least two connecting components further comprises a top portion of flange 54 comprising coupling holes (a first connecting portion), and the first connecting portion comprising a second connecting plate along the width direction [Figure 4], two adjacent battery modules 100 of the plurality of battery modules are fixedly connected by the second connecting plate.  [Figure 3; Figure 4; 0049-0051]


 et al., in order to allow for a more compact reduced size battery pack that may be efficiently mounted in a limited space thereby increasing space efficiency while simplifying assembly. [0053-0058]. 


With respect to claim 10, Yamamoto et al. does not disclose wherein each of the least two connecting components comprises a second connecting portion, wherein the second connecting portion is fixed to a bottom of the first holding portion and a bottom of the second holding portion, and/or 10the second connecting portion is fixed to a top of the first holding portion and a top of the second holding portion.

Kim et al. discloses a battery pack comprising a plurality of battery modules 100 [Figure 4] wherein each of the plurality of battery modules is a battery module 100, comprising: a battery unit array structure 15 [0038; Figure 2] comprising a plurality of battery units 10 stacked along a 5length direction L, [Figure 1; Figure 2] wherein the battery unit array structure 15 comprises two opposite end portions along the length direction L and two opposite side portions along a width direction W; [Figure 1; Figure 2] and a left side of base plate 51/ flange 54 and a right side of base plate 51/flange 54 (at least two connecting components)  spaced apart from each other [Figure 2; Figure 1; 0041-0042], wherein each of the least two connecting components further comprises a top portion of 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least two connecting components of Yamamoto et al. to comprise a second connecting portion, as disclosed in Kim et al., in order to allow for a more compact reduced size battery pack that may be efficiently mounted in a limited space thereby increasing space efficiency while simplifying assembly. [0053-0058]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kubota et al. US 2016/0141737.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRAN Akhtar/Examiner, Art Unit 1723